MEMORANDUM *
Rosa I. Younan appeals from the district court’s ruling upholding the Commissioner’s determination that she was overpaid Title XVI benefits in the amount of $9,428.92. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). Reviewing the district court’s order de novo, see Mayes v. Massanari, 276 F.3d 453, 458 (9th Cir.2001), we reverse and remand.
The Commissioner has provided no evidence of the status of an application for Title II benefits filed by Younan shortly after she filed her Title XVI application. This lack of evidence precludes us from determining whether Younan received, or should have received, any Title II benefits to offset all or part of the claimed overpayment of Title XVI benefits. Because the existence and correct amount, if any, of the alleged Title XVI overpayment cannot be determined on the present record, the district court erred in not remanding for the ALJ to develop the record as to Younan’s Title II claim. See Mayes, 276 F.3d at 459-60.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.